                Case 1:20-bk-10089-MT                                          Doc 23 Filed 01/28/20 Entered 01/28/20 21:14:35                                                Desc
                                                                                Main Document    Page 1 of 3



  Debtor    1                  Carlos Ricardo Fernandez

  Debtor 2                      Evelyn Mansilla Fernandez
  (Spouse       if   f ling)   F   rst   Name                  M dd e   Name                   Last Name


  United States Bankruptcy Couft for the:                   Central DiStriCt       Of Calif Ornia

  Case number                      1   :20-bk-10089-MT
  (lf known)                                                                                                                                                         D    Check if this is an
                                                                                                                                                                          amended filing


 Official Form 106D
 Schedule D: Greditors Who Have Glaims Secured by Property                                                                                                                                 12115

 Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
 information. lf more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
 additional pages, write your name and case number (if known).

 1.    Do any creditors have claims secured by your property?
       D No. Chect< this box and submit this form to the court with your other schedules. You have nothing else to report on this form
       El   yes. Fill in all of the information below.


l!!F.!n                 List Atl secured claims
                                                                                                                                        Column   A            Column B               Column C
 2, List all secured claims.                    lf a creditor has more than one secured claim, list the creditor separately             Amount of   claim Value of collateral        Unsecured
       foreachclaim. lfmorethanonecreditorhasaparticularclaim, listtheothercreditorsinPafi.2.                                           Do not deduct the    that supports this      poftion
       As much as possible, list the claims in alphabetical order according to the creditor's name.                                     value of collateral. claim                       lf any

arn
tf                                                                        Describe the property that secures the claim:                          730,409 00      g   755,438.00      g            0.00
        Mr. Cooper
       Creditor s Name
                                                                          18622 Brasilia Dr., Porter Ranch, CA
        8950 Cypress Waters Blvd.
       Number                      Street                                 9r 326
                                                                          As of the date you file, the claim is: Check al that apply.
                                                                          E    Contingent
        Coppell                                  TX     75019             D    Unliquidated
                                                                          E    Di.put"d
   Who owes the debt? Check one.                                          Nature of lien. Check all that apply.
   E Debtor 1 only                                                        Ef   An agreement you made (such as mortgage or secured
   E Debtor 2 only                                                             car loan)
   Ef Debtor 1 and Debtor 2 only                                          E    Stututory lien (such as 1ax I en, mechanrc's lien)
   E At least one of the debtors and another                              E    Judgment lien from a lawsuit
                                                                          E    Oth", (including a right to offset)
   B       Cnecf if this claim relates to               a
           community debt
   Date debt was                       incurred 0310712007                Last 4 digits of account number            9   0   3   8
 tcl
L_-     Toyota Motor Credit                                               Describe the property that secures the claim:                              25,848.00   g       21,640.00   g        4,208.00
       Cred tor s Name
                                                                          Toyota Sienna
        PO Box 9786
       Number                          Staeet

                                                                          As ofthe date you file, the claim is: Check all that apply
                                                                          E    Contingent
        Cedar Raplds                            IA          52409         E    Unliquldated
       C   ty                                   State   ZIP Code
                                                                          fl   Dirput"d
   Who owes the debt? Check one.                                          Nature of lien. Check all that apply.
   E Debtort only                                                         Ef   An agreer"nt you made (such as mortgage or secured
   El Debtor 2 only                                                            car loan)
   Ef Debto, 1 and Debtor 2 only                                          El   Strtrtory lien (such as tax lien, mechanic's lien)
   D At least one of the debtors and another                              E Judgrent lien from a lawsuit
                                                                          fl Oth., (lncluding a right to offset)
   Ef Cnecf if this claim relates to a
           community debt
   Date debt was incurred                       05/01/2018                Last4digitsofaccountnumber6                    2 9     0
        Add the dollar value of your entries in Column A on this page. Write that number here:

  Official Form 106D                                            Schedule D: Creditors Who Have Claims Secured by Property                                                   page 1 of 3
              Case 1:20-bk-10089-MT                                Doc 23 Filed 01/28/20 Entered 01/28/20 21:14:35                                                 Desc
                                                                    Main Document    Page 2 of 3

 Debtor   1
                       Carlos Ricardo Fernandez                                                                   case number v n.wo 1 :20-bk-1     0089-MT
                                                              Lasl Name




                Additional Page                                                                                             Column A               Column   B              Column C
                                                                                                                            Amount of claim        Value of   collateral   Unsecured
                After listing any entries on this page, number them beginning with 2.3, followed                                                   that supports   this    portion
                                                                                                                            Do not deduct the
                by 2.4, and so forth.                                                                                       value of collateral.   claim                   lf any

      Wells Fargo Dealer Services                             Describe the property that secures the claim:                 s          6,123.00               8,927.00    s           0.00
     Creditor's Name

       PO Box 10709                                           2013 Toyota Prius


                                                              As ofthe date you file, the claim is: Check all that apply
      Raleioh                              NC      27605      E    Contingent
     cty                               State       ZIP Code   E    Unllquldated
                                                              E    oisputed

  Who owes the debt? Check one.                               Nature of lien. Check all that apply.
  fl      Debtor 1 onty                                       EI   An              you made (such as mortgage or secured
                                                                      "gru"*"nt
  fl      Debtor 2 only                                            car loan)
  EI      D"btor   l   and Debtor 2 only                      El   Strtrtory lien (such as tax lien, mechan c's lien)
  El      At teast one of the debtors and another             fl   Judgment lien from a lawsuit
                                                              E    Other (including a right to offset)
                   if this claim relates to a
  ":H"J unity debt
  Oate debt was           incurred 04101 12017                Last 4 digits of account number             3 021
tl   Creditor's Name
                                                              Describe the property that secures the claim:                 s$$


                                                              As of the date you file, the claim is: Check all that apply
                                                              E    Contingent
                                                              E    Unl quidated
     City                              State       ZIP Code
                                                              E    Disputed
  Who owes the debt? Check one.
                                                              Nature of   lien    Check all that apply
          Debtor 1 only
                                                              E    An ugr""r"nt you made (such as modgage or secured
          Debtor 2 only                                            car loan)
          Debtor 1 and Debtor 2 only                          E    Stututory lien (such as tax |en, mechanic's lien)
          At least one of the debtors and another             E    Judgment lien from a lawsuit

  El Check if this claim           relates to a
                                                              E    Otne, (including a right to offset)

          community debt

  Date debt was incurred                                      Last 4 digits of account number


                                                              Describe the property that secures the claim:                                                               $_
     Credltor s Name




                                                              As of the date you file, the claim is: Check al that apply
                                                              E    Contingent
                                       State       ZIP Code   E    Unliquidated
                                                              E    Di.put"d
  Who owes the debt? Check                 one.               Nature of   lien    Check all that apply.
          Debtor 1 only                                       fl   An              you made (such as mortgage or secured
                                                                      "gr.u^"nl
                                                                   car loan)
          Debtor 2 only
          Debtor 1 and Debtor 2 only                          El   Stutrtory lien (such as tax lLen, mechan c's lien)
          At least one of the debtors and another             fl   Judqment len from a lawsuit
                                                              E    Ott er (including a right to offset)
  E       Checx if this claim relates to a
          community debt
  Date debt was incurred                                      Last 4 digits of account number

              Add the dollar value of your entries in Column A on this page. Write that number here:                                   6,123.00
              lf this is the last page of your form, add the dollar value                totals from all pages.
              Write that number here:
 Official Form 106D                               Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page2       ot 3
           Case 1:20-bk-10089-MT                             Doc 23 Filed 01/28/20 Entered 01/28/20 21:14:35                                        Desc
                                                              Main Document    Page 3 of 3

Debtor   1       Carlos Ricardo Fernandez
                 F   rsl   Name      Mrddle   Name        Last Name
                                                                                                   case number,rr,",,,) 1 :2O-bk-1   0089-MT


@                 List others to Be Notified for a Debt rhat You Atready Listed
  Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection
  agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if
  you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. lf you do not have additional persons to
  be notified for any debts in Part 1, do not fill out or submit this page.


ffi      or,""   Foreclosure Corporation                                                      On which line in Part 1 did you   enterthe credifor? 2.1
         Name                                                                                 Last 4 dlgits of account number    9    0 3      8
         3636 N Central Ave STE 400
         Number Street


         Phoenix                                              AZ          85012
         City                                                State       ZIP Code

                                                                                              On which line in Part 1 did you enter the creditor?   _
                                                                                              Last 4 digits of account number


         Number            Street




                                                             State        ZIP Cade

                                                                                              On which line in Part 1 did you enter the creditor?   _
                                                                                              Last 4 digits of account number


         Number            Street




                                                             State        ZIP Code

                                                                                              On which line in Part 1 did you enter the creditor?   _
                                                                                              Last 4 digits of account number


         Number            Street




                                                             State        ZIP Code

                                                                                              On which line in Part 1 did you enter the creditor?   _
                                                                                              Last 4 digits of account number


         Number            Street




         City                                                State        ZIP Code


I                                                                                             On which line in Part 1 did you enter the creditor?

                                                                                              Last 4 digits of account number
                                                                                                                                                    _



         Number             Street




         City                                                State        Z1P Code




Officlal Form 106D                                   Pan.2 of Schedule D: Creditors Who Have Claims Secured by Property                         page    3   of 3
